 Case 18-14161      Doc 105         Filed 02/27/19 Entered 02/27/19 17:00:10     Desc Main
                                     Document     Page 1 of 6



                           UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                         )   Chapter 11
                                               )
POPLAR CREEK, LLC,                             )   Case No. 18 B 14161
                                               )
                          Debtor.              )   Hon. LaShonda A. Hunt
                                               )   U.S. Bankruptcy Judge

                                      NOTICE OF MOTION

       PLEASE TAKE NOTICE that on February 28, 2019, at 10:00 a.m., we shall appear before
the Honorable LaShonda A. Hunt, Bankruptcy Judge in Courtroom 719, at the Everett McKinley
Dirksen Building, 219 South Dearborn Street, Chicago, Illinois, or before any other Bankruptcy
Judge who may be sitting in her place, and shall present FIRST AMERICAN BANK’S
MOTION FOR DISGORGEMENT OF ADVANCED RETAINER AND TO DISQUALIFY
BURKE, WARREN, MACKAY, AND SERRITELLA, P.C. FROM REPRESENTING THE
DEBTOR/DEBTOR-IN-POSSESSION, a copy of which is attached hereto and is herewith
served upon you.

Dated: February 27, 2019

Respectfully submitted,

FIRST AMERICAN BANK,
 By:/s/ Ronald R. Peterson
      One of its Attorneys
 Ronald R. Peterson (ARDC #2188473)                  Paul W. Carroll (ARDC #6196314)
 RPeterson@jenner.com                                PCarroll@gouldratner.com
 Precious S. Jacobs (ARDC #6300096)                  Matthew A. Olins (ARDC #6275636)
 PJacobs@jenner.com                                  MOlins@gouldratner.com
 JENNER & BLOCK LLP                                  GOULD & RATNER LLP
 353 North Clark Street                              222 North LaSalle Street, Suite 300
 Chicago, Illinois 60654                             Chicago, Illinois 60601
 Tel: (312) 923-2981/Fax: (312) 840-7381             Tel: (312) 899-1651/Fax: (312) 236-3241
 Case 18-14161        Doc 105      Filed 02/27/19 Entered 02/27/19 17:00:10           Desc Main
                                    Document     Page 2 of 6



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re:                                          )    Chapter 11
                                                )
POPLAR CREEK, LLC,                              )    Case No. 18 B 14161
                                                )
                         Debtor.                )    Hon. LaShonda A. Hunt
                                                )    U.S. Bankruptcy Judge

    FIRST AMERICAN BANK’S MOTION FOR DISGORGEMENT OF ADVANCED
       RETAINER AND TO DISQUALIFY BURKE, WARREN, MACKAY, AND
      SERRITELLA, P.C. FROM REPRESENTING THE DEBTOR/DEBTOR-IN-
                              POSSESSION

         First American Bank, an Illinois banking corporation (“First American”), by and through

its undersigned attorneys, respectfully moves for the disgorgement of the advanced retainer

received by Burke, Warren, MacKay, and Serritella, P.C. (“Burke”) and for the disqualification of

Burke as counsel for the Debtor/Debtor-in-Possession, in the above-captioned chapter 11 case. In

support of its Motion, First American respectfully states as follows:

                                       INTRODUCTION

         1.     First American, for the reasons stated in the U.S. Trustee’s Motion for

Disgorgement of Advanced Retainer and fully adopted herein, respectfully requests that Burke

disgorge the $65,000 advanced retainer in its entirety. (Dkt. No. 98.)

         2.     First American further requests that Burke be disqualified from representing the

Debtor. The fact that the Debtor’s insiders paid Burke to initiate this case and stall First

American’s foreclosure and collection efforts makes clear why Burke has permitted the same

insiders, who operate a for-profit business – the conference center – to avoid paying more than

$600,000 in rent and real estate taxes to the Debtor for the benefit of the Debtor’s creditors,

including First American. It is because Burke has divided loyalties running to the Debtor and the

Debtor’s insiders. Burke is hopelessly conflicted from acting as a fiduciary for the Debtor’s estate
 Case 18-14161        Doc 105      Filed 02/27/19 Entered 02/27/19 17:00:10             Desc Main
                                    Document     Page 3 of 6



and should be disqualified.

                                         JURISDICTION

        3.     This Court has jurisdiction over the subject matter hereof pursuant to 28 U.S.C. §§

157 and 1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

Venue of this proceeding and this Motion in this District is proper under 28 U.S.C. §§ 1408 and

1409.

                                           ARGUMENT

        4.     Burke did more than fail to disclose the source of its advanced retainer. Instead, in

violation of well-established law, it made numerous misrepresentations to the Court regarding the

source of the retainer. (See Dkt. No. 98.) In In re Metropolitan Environmental, Inc., the court

stated that:

        Bankruptcy Rule 2014(a) requires that any attorney wishing to be employed
        pursuant to § 327 of the Bankruptcy Code, file with the Court and the UST an
        application wherein certain information relating to the attorney’s employment is
        disclosed. This information includes, among other things, ‘any proposed
        arrangement for compensation.’ Although no ongoing disclosure requirement is
        explicitly set forth in Rule 2014(a), as is the case with Bankruptcy 2016(b), case
        law has uniformly held that under Rule 2014(a), (1) full disclosure is a continuing
        responsibility, and (2) an attorney is under a duty to promptly notify the court if any
        potential for conflict arises.


293 B.R. 871, 887 (Bankr. N.D. Ohio 2003) (emphasis added).

        5.     In each of the first three Affidavits filed with this Court as Exhibit A to Debtor’s

Motion for Employment of Attorneys, Burke attorneys misrepresented that “[i]n conjunction with

this representation, Debtor paid [Burke] $65,000.00 as an advance payment retainer.” (Dkt. No.

16-1 at pp. 2, 4, 6.) In item 11 of its Statement of Financial Affairs, the Debtor listed a payment

to Burke of $65,000.00, but left the line under “who made the payment, if not the debtor?” blank,

which means it represented that the Debtor made the payment. (Dkt. No. 19 at p. 17.) In the


                                                  2
 Case 18-14161        Doc 105     Filed 02/27/19 Entered 02/27/19 17:00:10             Desc Main
                                   Document     Page 4 of 6



Disclosure of Compensation of Attorney for the Debtor(s), Burke indicated that its source of

compensation was the “Debtor” and not “Other (specify).” (Dkt. No. 19 at p. 23.) According to

the retention letter agreement attached to the Disclosure of Compensation of Attorney for the

Debtor(s), Burke represented that the “Debtor has paid [Burke] the sum of $65,000.00 as an

advanced payment retainer for this engagement.” (Dkt. No. 24 at p. 23.) Each statement was

intentionally false, and Burke did not voluntarily and willing disclose to the Court or First

American’s counsel the source of the advanced retainer.

       6.      It was through a review of the Debtor’s bank statements that First American

discovered that the Debtor never paid Burke. After being confronted about the advanced retainer,

Burke stated that the firm was instead paid by Stonegate Conference & Banquet Centre, LLC

(“Stonegate”), a group of the Debtor’s insiders and the Debtor’s delinquent tenant. The fact that

the Debtor’s insiders paid Burke raises serious problems and explains why Burke has failed to

move this case along. There is a clear conflict of interest prohibited by the Bankruptcy Rules and

Illinois Rules of Professional Conduct.

       7.      From the beginning, First American has argued that the filing of this bankruptcy

was nothing more than a stalling tactic by the Debtor’s insiders, as First American had filed a

foreclosure action due to the Debtor’s default on its loan. And then, if the default was not bad

enough, Burke assisted the insiders in filing this bankruptcy case and made false representations

to the Court in connection with Burke’s retention in a clear effort to conceal the real entity behind

this bankruptcy filing, Stonegate. Stonegate’s motive is clear – it wanted to continue to operate

the conference center for as long as it could, collect all its income, and not pay any rent or real

estate taxes; thanks to Burke, Stonegate’s plan has thus far been successful. Burke has done

nothing to collect the money owed to the Debtor by Stonegate.

       8.      This Court has discretion in fashioning sanctions. “In cases involving an attorney’s
                                                 3
 Case 18-14161        Doc 105     Filed 02/27/19 Entered 02/27/19 17:00:10              Desc Main
                                   Document     Page 5 of 6



failure to disclose his fee arrangement under § 329 or Rule 2016, however, the courts have

consistently denied all fees.” In re Keller Financial Services of Florida, Inc., 248 B.R. 859, 886

(Bankr. M.D. Fla. 2000) (citing In re Downs, 103 F.3d 472, 478 (6th Cir.1996)). Burke should

likewise disgorge the $65,000 advanced retainer in its entirety.

       9.      Furthermore, although Burke should be acting as a fiduciary for the Debtor’s estate

(In re Taxman Clothing Company, 49 F.3d 310, 315 (7th Cir. 1995) (attorney has a “duty as a

fiduciary to conserve the estate’s net assets”)), Burke has failed to do so. As a result of the

bankruptcy filing, the foreclosure action was automatically stayed, and Burke has done nothing to

move this case along. Importantly, Burke has failed to pursue collection actions against Stonegate,

the entity that paid its legal fees, and the entity that currently owes the Debtor more than $600,000,

a receivable that continues to increase. Instead of pursuing this large receivable, Burke has

expended considerable resources fighting the Debtor’s largest secured creditor, First American.

Burke has also failed to timely file the Debtor’s monthly operating reports, and took more than

nine months to file a plan to move this case forward.

       10.     In addition to violating the Bankruptcy Rules, Burke’s actions are evidence of a

violation of Illinois Professional Rule of Conduct 5.4(c), which dictates that a “lawyer shall not

permit a person who recommends, employs, or pays the lawyer to render legal services for another

to direct or regulate the lawyer’s professional judgment in rendering such legal services.” It is

clear that Stonegate is a party in interest and has significant influence over Burke’s decision-

making and professional judgment. Stonegate paid Burke’s retainer and in so doing, effectively

removed the risk that Burke would take any action to collect the more than $600,000 that Stonegate

owes the Debtor. This is precisely why Burke’s connection to Stonegate should have been

disclosed at the outset, so that this conflict could be evaluated earlier. (Dkt. No. 98, ¶¶ 39-40.)

       11.     “Counsel seeking to be employed by a debtor in possession or trustee in a Chapter
                                                  4
 Case 18-14161       Doc 105      Filed 02/27/19 Entered 02/27/19 17:00:10             Desc Main
                                   Document     Page 6 of 6



11 case must also prove that it is disinterested and free of conflicts of interest.” In re Bartmann,

320 B.R. 725, 744 (Bankr. N.D. Okla. 2004). Burke has a clear conflict of interest and this conflict

should disqualify Burke from representing the Debtor.

       12.     “The disclosure rules are applied literally, even if the results are sometimes harsh.”

(Dkt. No. 98, ¶ 41.) Burke’s misrepresentations and failure to act should disqualify it from serving

as the Debtor’s bankruptcy counsel as Burke’s actions are considered a “sanctionable violation . .

. sufficient . . . to revoke an employment order and deny compensation.” (Dkt. No. 98, ¶¶ 36-38.)

       WHEREFORE, First American Bank respectfully requests that this Court enter an order

requiring that Burke disgorge the $65,000 advanced retainer, disqualifying Burke from

representing the Debtor/Debtor-in-Possession in the above-captioned chapter 11 case, and granting

such other and further relief as this Court may deem just and proper.

Dated: February 27, 2019

Respectfully submitted,

FIRST AMERICAN BANK,
 By:/s/ Ronald R. Peterson
      One of its Attorneys
 Ronald R. Peterson (ARDC #2188473)                    Paul W. Carroll (ARDC #6196314)
 RPeterson@jenner.com                                  PCarroll@gouldratner.com
 Precious S. Jacobs (ARDC #6300096)                    Matthew A. Olins (ARDC #6275636)
 PJacobs@jenner.com                                    MOlins@gouldratner.com
 JENNER & BLOCK LLP                                    GOULD & RATNER LLP
 353 North Clark Street                                222 North LaSalle Street, Suite 300
 Chicago, Illinois 60654                               Chicago, Illinois 60601
 Tel: (312) 923-2981/Fax: (312) 840-7381               Tel: (312) 899-1651/Fax: (312) 236-3241




                                                 5
